Black, J.
—This was an action on a guardian’s bond against the principal obligor and one of his sureties, the other surety having died. These two defendants, as appellants, jointly assign errors, setting forth in their assignment two specifications, as follows: “First. That the court *522erred, in overruling the defendant Jesse L. Osborn’s separate demurrer to the sixth paragraph of the plaintiff’s reply to the first paragraph of defendant Jesse L. Osborn’s separate amended answer. Second. That the court erred in overruling the defendant Chas. Osborn’s separate demurrer to the sixth paragraph of the plaintiff’s reply to the first paragraph of the defendant Chas. Osborn’s separate amended answer.”
If there was error as assigned in the first specification it was an error affecting the appellant J esse L. Osborn alone; and the error, if any, in the ruling assailed in the second specification affected only the other appellant, Charles Osborn. Each of the alleged errors being assigned by the appellants jointly, and not being available in favor of both the appellants, no question is properly presented for decision; for an error assigned, to be available for any appellant, must be available in favor of all who join in assigning it; and a ruling which does not affect all who j ointly assign it as error will not be considered by the appellate tribunal. Hubbard v. Bell, 4 Ind. App. 180, and authorities there cited; Board, etc., v. Fraser, 19 Ind. App. 520.
Judgment affirmed.